Exhibit 99.3 BEZEQ THE ISRAEL TELECOMMUNICATION CORP. LIMITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2010 The information contained in these financial statements constitutes a translation of the financial statements publishedby the Company.The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version andthe only one having legal effect.This translation was prepared for convenience purposes only. Bezeq The Israel Telecommunication Corporation Ltd. Consolidated Financial Statements for the Year Ended 31 December, 2010 Contents Page Auditors’ Report C - 2 Financial Statements Consolidated Statements of Financial Position C - 5 Consolidated Statements of Income C - 7 Consolidated Statements of Comprehensive Income C - 9 Consolidated Statements of Changes in Equity C - 10 Consolidated Statements of Cash Flows C - 13 Notes to the Consolidated Financial Statements C - 15 Somekh Chaikin Telephone 972 25312000 8 Hartum Street, Har Hotzvim Fax 972 25312044 PO Box 212, Jerusalem 91001 Internet www.kpmg.co.il Israel Auditors’ Report to the Shareholders of “Bezeq” The Israel Telecommunication Corp. Limited Regarding the Audit of Internal Control Components over Financial Reporting in accordance with paragraph 9b(c) of the Israeli Securities Regulations (Periodic and Immediate Reports), 1970 We have audited internal control components over financial reporting of “Bezeq” The Israel Telecommunication Corp. Limited and its subsidiaries (hereinafter “the Company”) as of December 31, 2010. These control components were determined as explained in the following paragraph. The Company’s Board of Directors and Management are responsible for maintaining effective internal control over financial reporting and for their assessment of the effectiveness of the Company’s internal control components over financial reporting accompanying the periodic report as of the above date. Our responsibility is to express an opinion on the Company’s internal control components over financial reporting based on our audit. Internal control components over financial reporting audited by us were determined in accordance with Auditing Standard 104 of the Institute of Certified Public Accountants in Israel “Audit of Internal Control Components over Financial Reporting” (hereinafter “Auditing Standard 104”). These components are: Entity level controls, including controls over the preparation and closure of the financial reporting process and information technology general controls; Controls over revenues process; Controls over the payroll process; Controls over fixed assets; (all these are named together “audited control components”). We conducted our audit in accordance with Auditing Standard 104. This standard requires us to plan and perform the audit to identify the audited control components and to obtain reasonable assurance about whether these control components were effective in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, identifying the audited control components, assessing the risk that a material weakness exists in the audited control components, and testing and evaluating the design and operating effectiveness of those control components based on the assessed risk. Our audit, regarding those control components, also included performing such other procedures as we considered necessary in the circumstances. Our audit referred only to the audited control components, as opposed to internal control over all significant processes related to financial reporting, therefore our opinion refers to the audited control components only. Our audit also did not refer to mutual effects between audited control components and non audited control components, therefore our opinion does not take into account these possible effects. We believe that our audit provides a reasonable basis for our opinion in the context described above. C - 2 Because of its inherent limitations, internal control over financial reporting as a whole, and internal control components in particular, may not prevent or detect misstatements. Also, projections of any current evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the Company maintained, in all material respects, effective audited control components as of December 31, 2010. We have also audited, in accordance with generally accepted auditing standards in Israel, the Company’s consolidated financial statements as of December 31, 2010, 2009 and 2008 and the consolidated income statements, statements of comprehensive income, statements of changes in equity and statements of cash flows, for each of the three years, the last of which ended on December 31, 2010 and our report dated March 7, 2011, expressed an unqualified opinion on those financial statements with an explanatory paragraph regarding claims made against the Company, for which the exposure cannot yet be assessed or calculated. Somekh Chaikin Certified Public Accountants March 7, 2011 C - 3 Somekh Chaikin Telephone 972 25312000 8 Hartum Street, Har Hotzvim Fax 972 25312044 PO Box 212, Jerusalem 91001 Internet www.kpmg.co.il Israel Auditors’ Report to the Shareholders of “Bezeq” The Israel Telecommunication Corp. Limited We have audited the accompanying consolidated statements of financial position of "Bezeq" The Israel Telecommunication Corp. Limited (the Company) as of December 31, 2010, 2009 and 2008 and the consolidated income statements, statements of comprehensive income, statements of changes in equity and statements of cash flows, for each of the three years, the last of which ended on December 31, 2010. These financial statements are the responsibility of the Company's Board of Directors and of its Management.Our responsibility is to express an opinion on these financial statements based on our audits. We did not audit the financial statements of certain consolidated subsidiaries whose assets constitute 2.6% of the total consolidated assets as of December 31, 2010, and whose revenues constitute 1.1% of the total consolidated revenues for the year ended December 31, 2010. The financial statements of those companies were audited by other auditors whose reports thereon were furnished to us, and our opinion, insofar as it relates to amounts emanating from the financial statements of such companies, is based solely on the reports of the other auditors. We conducted our audits in accordance with generally accepted auditing standards in Israel, including standards prescribed by the Auditors’ Regulations (Manner of Auditor’s Performance), 1973.Such standards require that we plan and perform the audit to obtain reasonable assurance that the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by the Board of Directors and by Management of the Company, as well as evaluating the overall financial statement presentation.We believe that our audits and the reports of the other auditors provide a reasonable basis for our opinion. In our opinion, based on our audits and on the reports of the abovementioned other auditors, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company and its consolidated subsidiaries as at December 31, 2010, 2009 and 2008 and their results of operations, changes in its equity and cash flows, for each of the three years,the last of which ended on December 31, 2010, in accordance with International Financial Reporting Standards (IFRS) and in accordance with the Securities Regulations (Annual Financial Statements) - 2010. We have also audited, in accordance with Auditing Standard 104 of the Institute of Certified Public Accountants in Israel “Audit of Internal Control Components over Financial Reporting”, the components of the Company’s internal control over financial reporting as of December 31, 2010, and our report dated March 7, 2011 expressed an unqualified opinion on the effectiveness of such components. Without qualifying our opinion, we draw attention to the claims made against the Company for which the exposure cannot yet be assessed or calculated, as described in Note 18. Somekh Chaikin Certified Public Accountants March 7, 2011 C - 4 Bezeq The Israel Telecommunication Corporation Ltd. Consolidated Statements of Financial Position as at December 31 Note NIS millions NIS millions NIS millions Assets Cash and cash equivalents 6 Investments, including derivatives 7 7 33 Trade receivables 8 Other receivables 8 Inventory Current tax assets 3 - - Assets classified as held for sale 29 40 34 Total current assets 3,507 3,699 3,595 Investments, including derivatives 7 Trade and other receivables 8 Broadcasting rights, net of rights exercised - - Property, plant and equipment 10 * * Intangible assets 11 Deferred and other expenses 12 * * Investments in equity-accounted investees (mainly loans) 13 32 Deferred tax assets 9 254 392 550 Total non-current assets 10,731 10,242 10,719 Total assets 14,238 13,941 14,314 C - 5 Bezeq The Israel Telecommunication Corporation Ltd. Note NIS millions NIS millions NIS millions Liabilities Debentures, loans and borrowings 14 Trade payables 15 Other payables, including derivatives 15 Current tax liabilities 45 Deferred income 33 36 62 Provisions 16 Employee benefits 17 269 505 412 Total current liabilities 3,600 3,689 4,885 Debentures 14 Bank loans 14 Loans from institutions - - Loans provided by non-controllinginterests in a subsidiary - - Employee benefits 17 Other liabilities 43 5 27 Provisions 16 69 71 64 Deferred tax liabilities 9 83 70 65 Total non-current liabilities 5,268 3,714 5,185 Total liabilities 8,868 7,403 10,070 Equity Total equity attributable to equity holders of the Company Non-controlling interests 43 (6 ) ) Total equity 21 5,370 6,538 4,244 Total liabilities and equity 14,238 13,941 14,314 Shaul Elovitch Avi Gabbay Alan Gelman Chairman of the Board of Directors CEO Deputy CEO and CFO * Retrospective application by restatement, see Note 2H Date of approval of the financial statements: March 7, 2011 The attached notes are an integral part of these consolidated financial statements. C - 6 Bezeq The Israel Telecommunication Corporation Ltd. Consolidated Statements of Income for the Year Ended December 31 Note NIS millions NIS millions NIS millions Continuing operations Revenue 22 11,987 11,519 11,015 Costs and expenses Depreciation and amortization Salaries 23 General and operating expenses 24 Other operating expenses (income), net 25 ) 201 96 8,243 8,547 8,375 Operating profit 29 3,744 2,972 2,640 Financing income (expenses) 26 Financing expenses Financing income ) ) ) Financing expenses (income), net 109 ) 140 Profit after financing expenses (income), net Share of profits (losses) of equity accounted investees 13 ) ) 5 Profit before income tax Income tax 9 932 807 719 Profit for the year from continuing operations 2,442 2,162 1,786 Discontinued operations Profit (loss) for the year from discontinued operations 13A(2) - 1,379 ) Profit for the year 2,442 3,541 1,521 Attributable to: owners of the Company Profit for the year from continuing operations Profit (loss) for the year from discontinued operations - 1,446 ) 2,443 3,603 1,627 Non-controlling interests Profit (loss) from continuing operations (1 ) 5 5 Loss from discontinued operations - ) ) (1 ) ) ) Profit for the year 2,442 3,541 1,521 C - 7 Bezeq The Israel Telecommunication Corporation Ltd. Consolidated Statements of Income for the Year Ended December 31 (contd.) Note NIS NIS NIS Earnings per share 28 Basic earnings per share) Earnings from continuing operations Earnings (loss) from discontinued operations - 0.55 ) 0.91 1.37 0.62 Diluted earnings per share Profit from continuing operations Profit (loss) from discontinued operations - 0.54 ) 0.90 1.34 0.61 The attached notes are an integral part of these consolidated financial statements C - 8 Bezeq The Israel Telecommunication Corporation Ltd. Consolidated Statements of Comprehensive Income for the Year Ended December 31 NIS millions NIS millions NIS millions Profit for the year Other comprehensive income (loss) for the year, net of tax 13 ) ) Total comprehensive income for the year 2,455 3,530 1,511 Attributable to: Owners of the Company Comprehensive income for the year from continuing operations Comprehensive income (loss) for the year from discontinued operations - 1,446 ) 2,456 3,592 1,617 Non-controlling interests Comprehensive income (loss) for the year from continuing operations (1 ) 5 5 Comprehensive loss for the year from discontinued operations - ) ) (1 ) ) ) Total comprehensive income for the year 2,455 3,530 1,511 The attached notes are an integral part of these consolidated financial statements. C - 9 Bezeq The Israel Telecommunication Corporation Ltd. Consolidated Statements of Changes in Equity for the Year Ended December 31 Share capital Share premium Capital reserve for options for employees Capital reserve for a transaction between a corporation and a controlling shareholder Other reserves * Deficit Total Non-controlling interests Total equity NIS millions NIS millions NIS millions NIS millions NIS millions NIS millions NIS millions NIS millions NIS millions Attributable to owners of the Company Balance as at January 1, 2010 (5
